DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 05/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

3.         Applicant is reminded of the proper content of an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections

4.         Claim 15 is objected to because of the following informalities: 
            Currently, claim 15 depends on the imaging system on claim 11 however, claim 11 claims non-statutory computer –readable medium and fails to claim any imaging system.
    PNG
    media_image1.png
    130
    717
    media_image1.png
    Greyscale
     

    PNG
    media_image2.png
    203
    670
    media_image2.png
    Greyscale
 
            Perhaps, claim 15 should depend on claim 12.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

5.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.       Claims 1, 5, 9-12 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vija et al. (US PAP 2010/0308817 A1).
           With respect to claim 1, Vije et al. teach (see abstract; Figs. 1-6; paragraphs 0001, 0002, 0005, 0006, 0008, 0014, 0016 and 0022) a non-transitory computer-readable medium (paragraph 0022) storing instructions readable and executable by a workstation including at least one electronic processor to perform an acquisition and reconstruction method (paragraph 0018; acquisition and reconstruction are inherent components of PET imaging), the method comprising: acquiring emission imaging data using an emission image acquisition device (paragraph 0018); wherein the acquiring is scheduled to be performed over an acquisition time (paragraph 0006; see “a minimum acquisition time”); during the acquiring (see paragraph 0008 disclosing that “test amount time” is “acquisition time”), measuring a count or count rate of the acquired emission imaging data (see paragraph 0005; a signal-to-noise ratio is determined that includes determination of a “count rate”; paragraph 0014); during the acquiring, adjusting the acquisition time based on the measured count or count rate to generate an adjusted acquisition time (paragraph 0008); stopping the acquiring at the adjusted acquisition time (inherent in PET imaging method); and reconstructing the emission imaging data acquired over the adjusted acquisition time to generate one or more reconstructed images (inherent in PET imaging method) (see abstract; Figs. 1-6; paragraphs 0001, 0002, 0005, 0006, 0008, 0014, 0016 and 0022). 
            With respect to claim 5, Vije et al. teach the non-transitory computer-readable medium of claim 1 (see abstract; Figs. 1-6; paragraphs 0001, 0002, 0005, 0006, 0008, 0014, 0016 and 0022), further including: generating a calibration value between the count rate and the acquisition time using historical imaging data stored in a database; and using the generated calibration value to adjust the acquisition time to generate the adjusted acquisition time (see paragraph 0013) (see abstract; Figs. 1-6; paragraphs 0001, 0002, 0005, 0006, 0008, 0014, 0016 and 0022). 
            With respect to claim 9, Vije et al. teach the non-transitory computer-readable medium of claim 5, further including: scheduling a radiopharmaceutical dosage administered to a patient to be imaged by the emission image acquisition device using at least the generated attenuation map and the sensitivity matrix of the emission image acquisition device (see abstract; Figs. 1-6; paragraphs 0001, 0002, 0005, 0006, 0008, 0014, 0016 and 0022). 
            With respect to claim 10, Vije et al. teach the non-transitory computer-readable medium of claim 1 (see abstract; Figs. 1-6; paragraphs 0001, 0002, 0005, 0006, 0008, 0014, 0016 and 0022), wherein: the measuring includes measuring count rates for angular bins spanning 180 º of a tomographic range; and the adjusting includes adjusting the acquisition time (dwell time) such that each angular bins includes an amount of data above a preselected data threshold (see paragraph 0012) (see abstract; Figs. 1-6; paragraphs 0001, 0002, 0005, 0006, 0008, 0014, 0016 and 0022).
            With respect to claim 11, Vije et al. teach the non-transitory computer-readable medium of claim 1 (see abstract; Figs. 1-6; paragraphs 0001, 0002, 0005, 0006, 0008, 0014, 0016 and 0022), wherein: the measuring includes, during the acquiring, reconstructing an initially acquired portion of the emission imaging data to generate an initial image and determining a count or count rate per unit volume for the initial image; and the adjusting includes adjusting the acquisition time to achieve a minimum counts per unit volume over the initial image (see paragraph 0008) (see abstract; Figs. 1-6; paragraphs 0001, 0002, 0005, 0006, 0008, 0014, 0016 and 0022). 
           With respect to claim 12, Vije et al. teach (see abstract; Figs. 1-6; paragraphs 0001, 0002, 0005, 0006, 0008, 0014, 0016 and 0022) an imaging system, comprising: a positron emission tomography (PET) device; and at least one electronic processor programmed to: control the emission image acquisition device to acquire emission imaging data (paragraph 0022); wherein the acquiring is scheduled to be performed over an acquisition time (inherent in a PET imaging); during the acquiring, measuring a count or count rate of the acquired emission imaging data )see paragraphs 0008 and 0014); during the acquiring, adjusting the acquisition time based on the measured count or count rate to generate an adjusted acquisition time (see paragraph 0008); stopping the acquiring at the adjusted acquisition time (inherent in a PET imaging); and reconstructing the emission imaging data acquired over the adjusted acquisition time to generate one or more reconstructed images (inherent in a PET imaging) (see abstract; Figs. 1-6; paragraphs 0001, 0002, 0005, 0006, 0008, 0014, 0016 and 0022).
            With respect to claim 16, Vije et al. teach the imaging system of claim 12 (see abstract; Figs. 1-6; paragraphs 0001, 0002, 0005, 0006, 0008, 0014, 0016 and 0022), wherein the at least one electronic processor is further programmed to: generate a calibration value between the count rate and the acquisition time using historical imaging data stored in a database; and use the generated calibration value to adjust the acquisition time to generate the adjusted acquisition time (see paragraph 0013). 
           With respect to claim 19, Vije et al. teach (see abstract; Figs. 1-6; paragraphs 0001, 0002, 0005, 0006, 0008, 0014, 0016 and 0022) an image acquisition and reconstruction method (see paragraph 0005), the method comprising: adjusting an acquisition time based on a measured count rate of emission imaging data acquired over a scheduled dynamic acquisition time (see paragraph 0005); and reconstructing one or more frames or positions of the emission imaging data acquired over adjusted acquisition time to generate one or more reconstructed images (see paragraph 0005). 

8.       Claim 19 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williams et al. (US PAP 2006/0138315 A1).
         With respect to claim 19, Williams et al. teach (see abstract; Figs. 1-4; paragraph 0021) an image acquisition and reconstruction method, the method comprising: adjusting an acquisition time based on a measured count rate of emission imaging data acquired over a scheduled dynamic acquisition time (see paragraph 0021); and reconstructing one or more frames or positions of the emission imaging data acquired over adjusted acquisition time to generate one or more reconstructed images (see paragraph 0021). 

Claim Rejections - 35 USC § 103

9.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.         Claims 2-4, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vija et al. (US PAP 2010/0308817 A1) as applied to claims 1, 12 and 20 above, and further in view of Noshi (US PAP 2017/0042492 A1).
             With respect to claim 2, Vija et al. teach the non-transitory computer-readable medium of claim 1 (see abstract; Figs. 1-6; paragraphs 0001, 0002, 0005, 0006, 0008, 0014, 0016 and 0022), wherein the measuring comprises measuring a count rate over a measurement time interval and the adjusting comprises setting the adjusted acquisition time to the lesser of a time to acquire a target total counts but fails to explicitly mention that estimation is based on a maximum acquisition time. 
            With respect to claim 3, Vija et al. teach the non-transitory computer-readable medium of claim 1 (see abstract; Figs. 1-6; paragraphs 0001, 0002, 0005, 0006, 0008, 0014, 0016 and 0022), wherein the measuring comprises measuring the count as a function of time over the acquiring and the adjusting comprises setting the adjusted acquisition time to the lesser of a time but fails to explicitly mention that estimation is based on a maximum acquisition time. 
            With respect to claim 13, Vija et al. teach the imaging system of claim 12 (see abstract; Figs. 1-6; paragraphs 0001, 0002, 0005, 0006, 0008, 0014, 0016 and 0022), wherein the at least one electronic processor is further programmed to: measure a count rate over a measurement time interval; and set the adjusted acquisition time to the lesser of a target total counts but fails to explicitly mention that estimation is based on a maximum acquisition time. 
           With respect to claim 14, Vija et al. teach the imaging system of claim 12 (see abstract; Figs. 1-6; paragraphs 0001, 0002, 0005, 0006, 0008, 0014, 0016 and 0022), wherein the at least one electronic processor (20) is further programmed to: measure the count as a function of time over the acquiring; and set the adjusted acquisition time to the lesser of a time but fails to explicitly mention that estimation is based on a maximum acquisition time. 
          Noshi discloses a system/method for PET imaging which explicitly teaches setting and adjusting imaging based on maximum acquisition time (see paragraph 0124) in order to stop the acquisition when the total count reaches the target total count and reconstruct the emission imaging data.
          Vaja et al. and Noshi disclose similar methods/apparatuses for Pet imaging.  
          It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to setting and adjusting imaging based on maximum acquisition time as suggested by Noshi in the method/apparatus of Vaja et al., since such a modification would provide user with the capabilities to stop the acquisition when the total count reaches the target total count and reconstruct the emission imaging data.
          It would have been obvious to treat Vaja et al. and Noshi as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claims 2, 3, 13 and 14 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
            With respect to claim 4, Vija et al. teach the non-transitory computer-readable medium of claim 1 (see abstract; Figs. 1-6; paragraphs 0001, 0002, 0005, 0006, 0008, 0014, 0016 and 0022) but fail to explicitly teach that the method further comprises: outputting a user-perceptible low counts warning if the adjusting sets the adjusted acquisition time to the maximum acquisition time. 
           With respect to claim 15, Vija et al. teach the imaging system of claim 12 (see abstract; Figs. 1-6; paragraphs 0001, 0002, 0005, 0006, 0008, 0014, 0016 and 0022) but fails to explicitly teach that the at least one electronic processor is further programmed to: control a display device to display a user-perceptible low counts warning if the adjusting sets the adjusted acquisition time to the maximum acquisition time. 
            With respect to claim 20, Vija et al. teach the image reconstruction method of claim 19 (see abstract; Figs. 1-6; paragraphs 0001, 0002, 0005, 0006, 0008, 0014, 0016 and 0022) but fail to explicitly teach controlling a display device to display a user-perceptible low counts warning if the adjusting sets the adjusted acquisition time to the maximum acquisition time. 
          
            Noshi discloses a system/method for PET imaging which explicitly teaches setting and adjusting imaging based on maximum acquisition time and display the maximum acquisition time on monitor (4) (see paragraph 0124) in order to stop the acquisition when the total count reaches the target total count and reconstruct the emission imaging data.

    PNG
    media_image3.png
    443
    621
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    443
    591
    media_image4.png
    Greyscale

          Vaja et al. and Noshi disclose similar methods/apparatuses for Pet imaging.  
          It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to setting and adjusting imaging based on maximum acquisition time and output warning on a monitor if adjusting sets the adjusted acquisition time to the maximum acquisition time as suggested by Noshi in the method/apparatus of Vaja et al., since such a modification would provide user with the capabilities to stop the acquisition when the total count reaches the target total count and reconstruct the emission imaging data.
          It would have been obvious to treat Vaja et al. and Noshi as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claims 4, 15 and 20 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

11.       Claims 6-8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vija et al. (US PAP 2010/0308817 A1) as applied to claims 1 and 12 above, and further in view of Panin et al. (US PAP 2015/0036789 A1).
             With respect to claims 6-8, 17 and 18, Vija et al. teach the non-transitory computer-readable medium of claim 1 and imaging system of claim 12 but fails to explicitly teach that prior to start of the acquiring of emission imaging data, acquiring second imaging data from a second image acquisition device of a different modality than the emission image acquisition device; generating an attenuation map from the second imaging data; and scheduling the acquisition time for the acquiring using at least the generated attenuation map and a sensitivity matrix of the emission image acquisition device. 
          Panin et al. discloses a system/method for PET and CT imaging which explicitly teaches that prior to start of the acquiring of emission imaging data, acquiring second imaging data from a second image acquisition device of a different modality than the emission image acquisition device; generating an attenuation map from the second imaging data; and scheduling the acquisition time for the acquiring using at least the generated attenuation map and a sensitivity matrix of the emission image acquisition device (see abstract; paragraphs 0006 and 0007) in order to adjust dosage to shift the predicted counts or count rate to target value. 
           Vija et al. and Panin et al. disclose similar methods/apparatuses for PET and CT imaging. 
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains prior to start of the acquiring of emission imaging data, acquiring second imaging data from a second image acquisition device of a different modality than the emission image acquisition device; generating an attenuation map from the second imaging data; and scheduling the acquisition time for the acquiring using at least the generated attenuation map and a sensitivity matrix of the emission image acquisition device as suggested by Panin et al. in the method/apparatus of Vija et al., since such a modification would provide user with the capabilities to adjust dosage to shift the predicted counts or count rate to target value. 
           It would have been obvious to treat Vija et al. and Panin et al. as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
            The Examiner’s conclusion that claims 6-7, 17 and 18 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Conclusion
12.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Irakli Kiknadze 
/IRAKLI KIKNADZE/ 
Primary Examiner, Art Unit 2884        
 /I.K./ September 9, 2021